Case 19-12224-JDW       Doc 27   Filed 11/18/19 Entered 11/18/19 16:00:25        Desc Main
                                 Document     Page 1 of 5


_________________________________________________________________________________

                                               SO ORDERED,



                                               Judge Jason D. Woodard
                                               United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________

                   UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF MISSISSIPPI

In re:                                          )
                                                )
         ASHLEY POWELL TILLMAN,                 )        Case No.         19-12224-JDW
                                                )
              Debtor.                           )        Chapter          7



     MEMORANDUM OPINION AND ORDER DENYING MOTION TO
           CONVERT CASE TO CHAPTER 13 (Dkt. # 10)

         This matter came before the Court for hearing on October 29, 2019, on

the Motion to Convert Case to Chapter 13 (Dkt. # 10) filed by the debtor, Ashley

Powell Tillman.     The issue is whether the debtor’s failure to disclose her

ownership of real property on her bankruptcy schedules warrants denial of her

motion. It does, and the motion is due to be denied.




                                           1
Case 19-12224-JDW       Doc 27    Filed 11/18/19 Entered 11/18/19 16:00:25          Desc Main
                                  Document     Page 2 of 5


                                    I. JURISDICTION

       This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

1334, and the United States District Court for the Northern District of

Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

U.S.C. § 157(b)(2)(A) and (O).

                      II. FACTS & PROCEDURAL HISTORY1

       The debtor filed her chapter 7 bankruptcy case on May 29, 2019 (Dkt. #

1).2   In the debtor’s sworn schedules, filed under penalty of perjury, she

certified that she owned no “legal or equitable interest in any residence,

building, land, or similar property” (Dkt. # 1, Schedule A/B).                   The debtor

actually owns 4.5 acres in Grenada, Mississippi, deeded to her by her parents

in 2013. This is non-exempt property available for sale by the trustee with the

proceeds to be distributed to creditors. When the trustee confronted her with

this asset at the creditors’ meeting on July 21, the debtor professed ignorance

that the property had been deeded to her. The trustee then postponed the

creditors’ meeting to gather more information about the property (Dkt. # 9).




1 To the extent any of the findings of fact are considered conclusions of law, they are adopted
as such, and vice versa.
2 The debtor testified that she knew of the importance of accurate schedules because she

previously filed bankruptcy in 2005. Case No. 05-16879 (2005).

                                              2
Case 19-12224-JDW      Doc 27   Filed 11/18/19 Entered 11/18/19 16:00:25         Desc Main
                                Document     Page 3 of 5


       Before the continued meeting of creditors occurred, the debtor filed this

motion in an attempt to convert to chapter 13 and retain the property (Dkt. #

10). The trustee filed his response in opposition (Dkt. # 16). The debtor then

filed an Amended Schedule A/B that included the 4.5 acres, valued at

$17,100.00 (Dkt. # 20).

       At the evidentiary hearing, the debtor again testified that when she filed

this case, she did not know she owned the property. This testimony is belied

by the fact that the debtor mortgaged the property to secure a loan from

BancorpSouth in 2013. The deed of trust, which was admitted into evidence,

is dated March 31, 2013 and was signed by the debtor in two places (Trial Ex.

# 1). The debtor testified that she received loan proceeds of $15,800.00 and

detailed the way she spent those proceeds six years ago. The debtor’s memory

of the loan, how she spent the proceeds, and that she repaid the loan over time,

does not align with her testimony that she did not know she owned the property

that secured the loan, especially given that she signed the loan documents.

                            III. CONCLUSIONS OF LAW

       Section 521 requires a debtor to file a schedule of assets and liabilities.3

This obligation is “strict and the law requires such schedules to be as complete

and accurate as possible. The burden is on the debtors to complete their



3Use of the terms “Section” or “Code” refer to the Bankruptcy Code, 11 U.S.C. §§ 101 – 1532,
unless noted otherwise.

                                             3
Case 19-12224-JDW      Doc 27    Filed 11/18/19 Entered 11/18/19 16:00:25         Desc Main
                                 Document     Page 4 of 5


schedules accurately.”4 Inaccuracy of schedules is a factor courts may consider

when determining whether a petition was filed in good faith.5 If a petition was

filed in bad faith, or aimed to “abuse the provisions” of the Code, then the filing

party may be ineligible to be a debtor under chapter 13.6 If ineligible, a debtor

cannot convert his or her case.7

       Section 706(a) does not provide an absolute right of conversion if a debtor

has engaged in bad faith.8 “When considering a motion to convert, the Court

must evaluate the totality of the circumstances to ensure the debtors are acting

in good faith.”9 The United States Supreme Court has held:

       [T]he broad authority granted to bankruptcy judges to take any
       action that is necessary or appropriate “to prevent an abuse of
       process” described in § 105(a) of the Code is surely adequate to
       authorize an immediate denial of a motion to convert. . . that
       merely postpones the allowance of equivalent relief and may
       provide a debtor with an opportunity to take action prejudicial to
       creditors.10

       In Marrama, the debtor undervalued property on his schedules, was

discovered, and then sought to convert his case to chapter 13.11 The Supreme



4 In re Park, 246 B.R. 837, 842 (Bankr. E.D. Tex. 2000) (citing In re Faden, 96 F.3d 792 (5th
Cir.1996)).
5 In re Estus, 695 F.2d 311, 317 (8th Cir. 1982).
6 Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365, 374 (2007) (citing 11 U.S.C. §

706(d)).
7 Id.
8 Id. at 374 - 375.
9 In re Hurtado, No. 17-10074, 2017 WL 5153567, at *7 (Bankr. S.D. Tex. Nov. 6, 2017) (citing

Marrama, 549 U.S. at 372 - 374).
10 Marrama at 375.
11 Id. at 368.


                                             4
Case 19-12224-JDW      Doc 27   Filed 11/18/19 Entered 11/18/19 16:00:25   Desc Main
                                Document     Page 5 of 5


Court rejected the argument of an absolute right of conversion where a debtor’s

bad faith conduct renders him ineligible to serve as a debtor in the first

instance, thereby rendering him ineligible to convert his case.12

          Here, the Court does not find the debtor’s testimony credible that she

was ignorant of her ownership of the property. The debtor is a college-educated

registered nurse with a prior bankruptcy discharge. She is a sophisticated

party who admitted at the hearing that she was aware of the importance of full

disclosure in bankruptcy schedules. The debtor omitted a valuable asset from

her schedules. Once confronted with the falsity of the sworn schedules, the

debtor–for the first time–sought to repay some of her creditors by converting

the case, thereby allowing her to retain the property.         This case squares

directly with the holding in Marrama, and for the reasons stated therein and

herein, the motion is hereby DENIED.




12   Id. at 375.

                                          5
